DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to amendments and remarks filed on 2/1/2022.  The amendments to delete “the rotation operating part including no parts of a steering device” overcome the previous 35 U.S.C 112 rejection, and therefore the rejection is withdrawn.  Claims 1, 3-14, and 16 are pending.
Claim Objections
Claims 4, 6, and 8 are objected to because of the following informalities:  Claim 4 appears to be a duplicate of claim 3, therefore, claim 8 which depends on claim 4 is also redundant.  Similarly claim 6 appears to be a duplicate of claim 5.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5-6, 9-10, and 16 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by U.S. Patent Publication No. 2006/0049964 ("Berthou").
Regarding claim 1, Berthou discloses a rotation detecting device comprising: 
a rotation operation part (disc 12, labeled in Fig. 1, not labeled in Figs. 3 or 7) configured to be rotationally operated by an operator (manually controlled by user, paragraphs [0001], [0008]); 
a first detector (C1, Figs. 3 or 7) configured to detect a rotation (paragraphs [0003]-[0004]) of the rotation operation part (12, Figs. 3 or 7) and output a first rotation detection signal (output signal from C1, Figs. 3 or 7, paragraph [0030]); 
a second detector (C2, Figs. 3 or 7) configured to detect the rotation (paragraphs [0003]-[0004]) of the rotation operation part (12, Figs. 3 or 7) and output a second rotation detection signal (output signal from C2, Figs. 3 or 7, paragraph [0030]), with a predetermined phase difference with respect to the first rotation detection signal (paragraph [0019]); 
a third detector (either C’1 or C’2, Figs. 3 or 7) configured to detect the rotation of the rotation operation part (12, Figs. 3 or 7) and output a third rotation detection signal (either output signal from C’1 or C’2, Figs. 3 or 7, paragraph [0030]), with each of a predetermined phase difference (paragraph [0029], physical offset, creates out of phase signal with C1 and C2, paragraphs [0031]-[0032]) with respect to the first rotation detection signal of the first detector (C1, Figs. 3 or 7) and a phase difference (paragraph [0029]) with respect to the second rotation detection signal of the second detector (C2, Figs. 3 or 7), and; 
a controller (16, Fig. 3, or 20, Fig. 7) configured to, based on the first rotation detection signal (output signal from C1, Figs. 3 or 7, paragraph [0030]), the second rotation detection signal (output signal from C2, Figs. 3 or 7, paragraph [0030]), and the third rotation detection signal (either output signal from C’1 or C’2, Figs. 3 or 7, paragraph [0030]), perform detection of a failure (faults, paragraph [0005], and paragraph [0030], one of the pairs of cells is operating abnormally) of the first detector (C1, Figs. 3 or 7), the second detector (C2, Figs. 3 or 7), or the third detector (either C’1 or C’2, Figs. 3 or 7), 
wherein the controller (16, Fig. 3, or 20, Fig. 7) is configured to, based on at least two (paragraph [0004], two cells provided to detect direction of rotation) of the first rotation detection signal of the first detector (output signal from C1, Figs. 3 or 7), the second rotation detection signal of the second detector (output signal from C2, Figs. 3 or 7), and the third rotation detection signal of the third detector (either output signal from C’1 or C’2, Figs. 3 or 7), detect a rotation operation state (paragraph [0004], two cells provided to detect direction of rotation) of the rotation operation part (12, Figs. 3 or 7), 
wherein the controller (16, Fig. 3, or 20, Fig. 7) is configured to, in the rotation operation state (Figs. 4-6, paragraph [0033]), based on patterns of signal changes (transition of states, paragraphs [0025], [0033]) of the first rotation detection signal (output signal from C1, Figs. 3 or 7), the second rotation detection signal (output signal from C2, Figs. 3 or 7), and the third rotation detection signal (either output signal from C’1 or C’2, Figs. 3 or 7, paragraph [0030]), perform detection of a failure (faults, paragraph [0005], and paragraph [0030], one of the pairs of cells is operating abnormally) of the first detector (C1, Figs. 3 or 7), the second detector (C2, Figs. 3 or 7), or the third detector (either C’1 or C’2, Figs. 3 or 7), and 
wherein the rotation operating part (12, Figs. 3 or 7) includes a knob portion (10, Figs. 3 or 7) configured to be gripped by the fingers of an operator and rotated (manually rotated by user, paragraphs [0001], [0008]).
Regarding claims 5 and 6, Berthou discloses the rotation detecting device according to claim 1, wherein the controller (16, Fig. 3, or 20, Fig. 7) is configured to, based on each of the first rotation detection signal of the first detector (output signal from C1, Figs. 3 or 7) and the second rotation detection signal of the second detector (output signal from C2, Figs. 3 or 7), detect a direction of the rotation (paragraph [0004], two cells provided to detect direction of rotation) of the rotation operation part (12, Figs. 3 or 7) and an amount of the rotation (counter determines angular position, paragraph [0030]) of the rotation operation part (12, Figs. 3 or7).
Regarding claim 9, Berthou discloses the rotation detecting device according to claim 1, wherein the first to third detectors (C1, C2, and either C’1 or C’2, Figs. 3 or 7) each comprise a light-emitting part (not labeled in any figure, see paragraphs [0003], [0019]) and a light-receiving part (photoelectric cell, paragraph [0003], also referred to as a detection diode in paragraph [0005]), and wherein the rotation operation part (12, Figs. 3 or 7) comprises a light-transmission part (openings, paragraphs [0003], [0018]-[0019]) to transmit a light output from the light-emitting part (not labeled in any figure, see paragraphs [0003], [0019]) and a light-blocking part to block the light (12, Figs. 3 or 7 is an opaque disc, paragraphs [0003], [0018]).  

Regarding claim 10, Berthou discloses the rotation detecting device according to claim 9, wherein the light-emitting part (not labeled in any figure, see paragraphs [0003], [0019]) and the light-receiving part (photoelectric cell, paragraph [0003], also referred to as a detection diode in paragraph [0005]) are integrally formed with each other (formed on a single frame, see Figs. 1, 3, or 7), and wherein the light-transmission part (openings, paragraphs [0003], [0018]-[0019]) and the light-blocking part (opaque disc, paragraphs [0003], [0018]) of the rotation operation part (12, Figs. 3 or 7) are put between the light-emitting part (not labeled in any figure, see paragraphs [0003], [0019]) and the light-receiving part (photoelectric cell, paragraph [0003], also referred to as a detection diode in paragraph [0005], see Figs. 1, 3, or 7).  
Regarding claim 16, Berthou discloses the rotation detecting device according to claim 1, wherein the rotation operating part (12, Figs. 3 or 7) further includes a rotation portion having light-blocking parts (opaque disc, paragraphs [0003], [0018]) and light transmission parts (openings, paragraphs [0003], [0018]-[0019]) configured to rotate along with the knob portion (10, Figs. 1, 3, or 7), and wherein the first, second, and third detectors (C1, C2, and either C’1 or C’2, Figs. 3 or 7) detect the rotation (paragraphs [0003]-[0004], [0010]) of the rotation operation part (12, Figs. 3 or 7) by detecting light that has been transmitted or blocked (paragraph [0019]) by the light-blocking parts and light transmission parts (openings, paragraphs [0003], [0018]-[0019]).
Claims 1, 3-4, and 7-9 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by U.S. Patent Publication No. 2010/0076643 ("Kim").
Regarding claim 1, Kim discloses a rotation detecting device comprising: 
a rotation operation part (11, Fig. 1) configured to be rotationally operated by an operator (steering wheel is operated by a user, paragraphs [0011], [0022]); 
a first detector (12, Fig. 1) configured to detect a rotation (paragraph [0028]) of the rotation operation part (11, Fig. 1) and output a first rotation detection signal (ST1, Fig. 2, paragraph [0030]); 
a second detector (13, Fig. 1) configured to detect the rotation (paragraphs [0028]) of the rotation operation part (11, Fig. 1) and output a second rotation detection signal (ST2, Fig. 2, paragraph [0030]), with a predetermined phase difference with respect to the first rotation detection signal (see Figs. 1-2, paragraph [0019]); 
a third detector (14, Fig. 1) configured to detect the rotation of the rotation operation part (11, Fig. 1) and output a third rotation detection signal (STN, Fig. 2, paragraph [0030]), with each of a predetermined phase difference (see Figs. 1-2) with respect to the first rotation detection signal of the first detector (ST1, Fig. 2) and a phase difference (see Figs. 1-2) with respect to the second rotation detection signal of the second detector (ST1, Fig. 2), and; 
a controller (50, Fig. 1) configured to, based on the first rotation detection signal (ST1, Fig. 2, paragraph [0027]), the second rotation detection signal (ST2, Fig. 2, paragraph [0027]), and the third rotation detection signal (STN, Fig. 2, paragraph [0027]), perform detection of a failure of the first detector (paragraphs [0033], [0037]), the second detector (paragraph [0038]), or the third detector (paragraph [0044]), 
wherein the controller (50, Fig. 1) is configured to, based on at least two of the first rotation detection signal (ST1, Fig. 2) of the first detector (12, Fig. 1, paragraphs [0027]-[0028]), the second rotation detection signal (ST2, Fig. 2) of the second detector (13, Fig. 1, paragraphs [0027]-[0028]), and the third rotation detection signal (STN, Fig. 2) of the third detector (14, Fig. 1, paragraphs [0027]-[0028]), detect a rotation operation state (paragraphs [0027]-[0028]) of the rotation operation part (11, Fig. 1), 
wherein the controller (50, Fig. 1) is configured to, in the rotation operation state (paragraph [0028]), based on patterns of signal changes (paragraph [0032]) of the first rotation detection signal (ST1, Fig. 2), the second rotation detection signal (ST2, Fig. 2), and the third rotation detection signal (STN, Fig. 2), perform detection of a failure of the first detector (12, Fig. 1, paragraphs [0033], [0037]), the second detector (12, Fig. 1, paragraphs [0032], [0038]), or the third detector (14, Fig. 1, paragraph [0044]), and 
wherein the rotation operating part (11, Fig. 1) includes a knob portion (steering wheel, paragraph [0022]) configured to be gripped by the fingers of an operator and rotated (steering wheels are gripped by hands/fingers of a user and rotated, paragraph [0011]).  
Regarding claims 3 and 4, Kim discloses the rotation detecting device according to claim 1, wherein the third rotation detection signal (STN, Fig. 2) is a rotation detection signal having a reverse phase (Fig. 2, paragraph [0026], third detector operates in reverse of first and second detectors) with respect to the first rotation detection signal of the first detector (ST1, Fig. 2) or the second rotation detection signal of the second detector (ST2, Fig. 2).  
Regarding claims 7 and 8, Kim discloses the rotation detecting device according to claim 3 and 4, wherein the controller (50, Fig. 1) is configured to, based on each of the first rotation detection signal of the first detector (ST1, Fig. 2) and the second rotation detection signal of the second detector (ST2, Fig. 2), detect a direction of the rotation (turning direction, paragraph [0022]) of the rotation operation part (11, Fig. 1) and an amount of the rotation (turning angle, paragraph [0022]) of the rotation operation part (11, Fig. 1).
Regarding claim 9, Kim discloses the rotation detecting device according to claim 1, wherein the first to third detectors (12-14, Fig. 1) each comprise a light-emitting part and a light-receiving part (paragraphs [0025]-[0026]), and wherein the rotation operation part (11, Fig. 1) comprises a light-transmission part (11a, 11b, Fig. 1) to transmit a light output from the light-emitting part (paragraph [0025]) and a light-blocking part to block the light (11 blocks light except for slits 11a, 11b, paragraph [0025]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of U.S. Patent Publication No. 2011/0303831 ("Nagura"). 
Regarding claim 11, Kim discloses the rotation detecting device according to claim 9, but does not disclose that the first and second detectors comprise a single common light-emitting part, and wherein the third detector comprises a light-emitting part different from the common light-emitting part.  
However, Nagura discloses first (321, Fig. 20, see also Figs. 19-20) and second detectors (322, Fig. 20, see also Figs. 19-20) comprise a single common light-emitting part (310, Fig. 20, paragraph [0079]), and wherein the third detector (302, Figs. 18-19) comprises a light-emitting part different (unlabeled in Fig. 19, but see 310, Fig. 3, paragraph [0080]) from the common light-emitting part (see Fig. 18).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the first and second detectors share a common light-emitting part different than the light-emitting part of the third detector as disclosed by Nagura in the device of Kim in order to ease the manufacturing of the first and second detectors.
Regarding claim 12, Kim in view of Nagura discloses the rotation detecting device according to claim 11, and Kim further discloses wherein, in an initial state (see Fig. 2, assuming initial state is when STN becomes L), the first and second detectors (12-13, Fig. 1) output the first and second rotation detection signals (ST1, ST2, Fig. 2), respectively, that are in a reverse phase (ST1 and ST2 are H, STN is L, Fig. 2) to the third rotation detection signal from the third detector (STN, Fig. 2).  
Regarding claim 13, Kim in view of Nagura discloses the rotation detecting device according to claim 11, and Kim further discloses wherein, in an initial state (see Fig. 2, assuming initial state is when ST2 first turns L from a H, Fig. 2), the first and second detectors (12-13, Fig. 1) output the first and second rotation detection signals (ST1, ST2, Fig. 2), respectively, that are in a same phase (all ST1, ST2, and STN are L, Fig. 2) as the third rotation detection signal from the third detector (STN, Fig. 2).  
Regarding claim 14, Kim in view of Nagura discloses the rotation detecting device according to claim 11, and Kim further discloses that the controller (50, Fig. 1) is configured to detect both a direction of rotation and to detect a failure (paragraphs [0027], [0035], [0044]) of the first, second, or third detector (12-14, Fig. 1) within less than a single rotation of the rotation operation part by the operator (paragraph [0049]).  
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA T. TABA whose telephone number is (571)272-1583. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONICA T TABA/Examiner, Art Unit 2878                                                                                                                                                                                                        
/THANH LUU/Primary Examiner, Art Unit 2878